[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT          FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                      NOVEMBER 22, 2011
                                            No. 11-11886
                                                                          JOHN LEY
                                        Non-Argument Calendar
                                                                           CLERK
                                      ________________________

                                           Agency No. A096-268-031

ANILA ISUFI,
STIVI ISUFI,
JUGERT ISUFI,
JETMIR ISUFI,

llllllllllllllllllllllllllllllllllllllll                                      Petitioners,

                                                   versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                     Respondent.

                                      ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (November 22, 2011)

Before HULL, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
      Anila Isufi and her family, natives and citizens of Albania, petition for

review of the decision of the Board of Immigration Appeals that denied Isufi’s

motion to reconsider. We dismiss in part and deny in part the petition.

      We lack jurisdiction to consider two of Isufi’s arguments. First, Isufi

challenges the denial of asylum and withholding of removal, but Isufi waited more

than 30 days to petition for review of the final order of removal. 8 U.S.C. §

1252(a)(1), (b)(1). The “finality [of the order] [was] not affected by the

subsequent filing of [Isufi’s] motion to reconsider.” Stone v. INS, 514 U.S. 386,

405, 115 S. Ct. 1537, 1549 (1995). Second, Isufi argues that she was denied a fair

hearing because of “administrative errors and due process violations,” but Isufi

never presented this argument to the Board. See Amaya-Artunduaga v. U.S. Att’y

Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We dismiss in part Isufi’s petition

about these arguments.

      The Board did not abuse its discretion by denying Isufi’s motion for

reconsideration. Isufi argues that the Department submitted an article from

Wikipedia that was unreliable, but the Board relied on information about changed

country conditions in the Country Reports and 2006 Profile of Asylum Claims to

find that Isufi lacked an objectively reasonable fear that she would be persecuted

on removal to Albania. See Imelda v. U.S. Atty. Gen., 611 F.3d 724, 728 (11th


                                          2
Cir. 2010). The Board found that Isufi had been persecuted by the Socialist Party,

but that the Country Reports and Profile established that the Democratic Party, of

which Isufi was a member, had assumed control of the Albanian government in

2005 and had worked to eliminate political oppression and police abuse. Although

Isufi argues that “the burden of proof [had been] improperly placed on [her]” to

prove that her fear of future persecution was well founded, the Board stated that it

had “simply observed that there was not evidence of any . . . threats” that would

suggest that the Socialist Party remained interested in Isufi. Isufi argues that the

Board failed to “address[] the question of humanitarian asylum,” but Isufi “without

excuse or exception” failed to request that form of relief in her motion. See

Amaya-Artunduaga, 463 F.3d at 1250. Isufi also argues that the Board should

have reopened her proceedings, but her argument “is so conclusory that [it is]

deemed abandoned.” Auto-Owners Ins. Co. v. Se. Floating Docks, Inc., 632 F.3d

1195, 1201 n.7 (11th Cir. 2011). We deny that part of Isufi’s petition that

challenged the denial of her motion for reconsideration.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           3